—Judgment unanimously affirmed. Memorandum: On appeal from a judgment revoking his sentence of probation and sentencing him to a term of l1/3 to 4 years of incarceration, defendant contends that his admission is insufficient as a matter of law to support a finding that he violated his probation. By failing to move to withdraw his admission, however, defendant failed to preserve that contention for our review (see, People v LaLonde, 178 AD2d 944, 945, lv denied 79 NY2d 1003; see also, People v Hunter, 194 AD2d 628; People v Lombardo, 108 AD2d 873, 874), and we decline to exercise our power to review it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]; People v Lombardo, supra, at 874). (Appeal from Judgment of Onondaga County Court, Fahey, J. — Violation of Probation.) Present — Green, J. P., Wisner, Hurlbutt, Kehoe and Lawton, JJ.